SHORTESS, Judge,
concurring.
I respectfully concur. The State may have proved a “check kiting” scheme but did not prove a felony theft. It failed to prove that Hoffer signed a single check or that he received any of the funds resulting from overdrafts on an account that did not bear his name or signature. It also failed to prove any agency relationship between defendant and Michael Medlock.
Additionally, defendant’s statement, while to a certain degree inculpatory, was also exculpatory in that defendant maintained that he had no intent to deprive the bank permanently of any money.